           Case 3:20-cr-00263-MPS Document 68 Filed 05/06/21 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT



 United States of America                                    No.:        20cr263

 v.

Luis Colon                                                   Date:       May 6, 2021


                           ORDER RE: PRETRIAL RELEASE ISSUES

       Defendant has been ordered released on conditions, after a hearing before a United States

Magistrate Judge.

       It is hereby ORDERED that any and all pre-trial release issues that arise regarding this

defendant, including motions to modify conditions, reports of violations, requests for revocation, and

any other matters, are referred for resolution to:

                    Hon. Robert A. Richardson                                        , USMJ

       Counsel or a probation officer who files any motion, request or petition related to pre-trial

release shall ensure that a copy of the submission is provided to the Magistrate Judge by e-mail to

that Judge’s Courtroom Deputy.

       IT IS SO ORDERED.

                                                         Michael P. Shea Digitally signed by Michael P. Shea
                                                                         Date: 2021.05.06 09:29:49 -04'00'


                                                         Hon. Michael P. Shea
                                                         United States District Judge




                                                     1
